Case 2:18-cv-10255-SJO-MRW Document 74-2 Filed 08/29/19 Page 1 of 5 Page ID #:767




                          EXHIBIT 2
 Case 2:18-cv-10255-SJO-MRW Document 74-2 Filed 08/29/19 Page 2 of 5 Page ID #:768

                                                                                                    


Faraday Future Rumored to Restructure, CEO to Step
Down
INDUSTRY    AJ Cortese    August 27, 2019




                          Faraday Future CEO Jia Yueting (Source: teslarati.com)



E     mbattled Chinese electric vehicle maker Faraday Future (FF) has added another chapter
      to its tumultuous history, as the company is rumored to be restructuring its organization
      and CEO Jia Yueting will step down as the firm’s leader.

Rumors surfaced on August 26 that FF will likely restructure into a partnership with no additional
details available. FF’s risk-taking CEO and founder is attempting to rectify both his personal
debt and the company’s debt by setting up a trust fund to repay his creditors.

The fund will be financed with Jia’s shares of FF which, following a future IPO, should net him
and the company the funds needed to repay the mountains of debt. Jia has stated that he will
take on the full responsibilities of paying back his debts.

In addition to the establishment of this debt repayment fund, Jia has indicated that he will sell
      
someHome
     of his existing shares
                           in FF, although the
                                                   
                                                amount has not been
                                                                           
                                                                     specified.
                                                                                           
                         Video                Podcast            Explore                  News
 Case 2:18-cv-10255-SJO-MRW Document 74-2 Filed 08/29/19 Page 3 of 5 Page ID #:769
SEE ALSO: Faraday Future Sells Headquarters After Break with Main Investor Evergrande
                                                                                                  
Following FF’s very public break up with the Chinese real estate giant and lead financier,
Evergrande Group, the electric vehicle company lacked the funds to continue much of its
operations. FF was forced to lay off many employees and sell its Los Angeles headquarters.

With Jia stepping down as the leader of the firm, the company should be able to try and revive
itself, whether that is via a joint venture partnership or some other type of structural
reorganization.


TAGS: ELECTRIC VEHICLE | FARADAY FUTURE | FF | IPO


Spread the love:

  MORE STORIES


                          Elon Musk and Jack Ma Debate AI at World AI
                          Conference In Shanghai
                          AJ Cortese Aug 29


                          Huawei Wants to Construct First Fiber-Optic Cable
                          Between Asia and South America
                          Nora Lindvall Aug 29


                          Tencent Invests in Chinese Comic App Kuaikan

                          Gabriel Li Aug 29


                          Insiders Deny Claims of China’s Central Bank
                          Launching a Cryptocurrency
                          Nora Lindvall Aug 28


                          NIO to Launch Cheaper Electric SUV ES3

                          Nora Lindvall Aug 28

                                                                                       
     Home                  Video               Podcast               Explore               News
Case 2:18-cv-10255-SJO-MRW Document 74-2 Filed 08/29/19 Page 4 of 5 Page ID #:770

                                                                                 




                                                                      
  Home              Video            Podcast           Explore            News
Case 2:18-cv-10255-SJO-MRW Document 74-2 Filed 08/29/19 Page 5 of 5 Page ID #:771

                                                                                 




                                                                      
  Home              Video            Podcast           Explore            News
